Title: To Thomas Jefferson from Arthur Campbell, 29 November 1782
From: Campbell, Arthur
To: Jefferson, Thomas


        
          Sir
          Richmond Nov. 29. 1782
        
        On my way here I shewed Colo. Preston the tooth I sent you. At first sight, before I told him where it was found, he give it as his opinion that it was of the same animal as those found near the Ohio, a tooth of which he had obtained above 30 years ago and thinks it was sent to England. Doctor Lee says it is the same species, of that sent to England from the Ohio, that being a member, he was present when the subject was discussed, in a meeting of the Royal Society, and that it was satisfactorily demonstrated, that the species was of the carnivorous kind. Perhaps the result of this produced Doctr. Hunters Publication. Several sensible Africans have seen the tooth, particularly a fellow at your neighbour Colo. Lewises, all of whom pronounced it an Elephants. A certain Mr. Stanley was captivated by the Indians, some years ago, near the mouth of the Cherokee River on his way to the Mississippi. I have been told by different persons that since his return, he relates, that after being transfered from one Tribe to another, he was at length carried over Mountains west of the Missouri, to a River that runs Westwardly; that the natives told him there were animals in the Country which from the description he judges to be Elephants. These apparent contradictions still leaves the matter in doubt. I trouble you with the information to assist in your researches.
        I hear you are destined for Europe, and am particularly happy you are likely to have a share in forming the ultimatum of our long Struggle. The Western Country I have been afraid, would not be properly attended to. I who have travelled thro it, in different directions from Lake Huron, to the Hiwasee, well know its importance: It will cramp our prospects exceedingly, and be ruinous to the adjacent Country, should Britain retain her Claim to the banks of the Ohio. We had better fight a year or two more than submit to such a Claim. I am told that it was once the view of Congress to insist for our limits, to extend as high as Lat. 45°. I should think we have gained a great point if it would include the Cataract at Niagara, west thro the middle of Lake Erie to the Illinois and down the same. Excuse my freedom. My prayers and best wishes will attend you. With sentiments of the most perfect esteem and respect I am Sir Your most Obedient Servant,
        
          Arthur Campbell
        
        P.S. I will not fail in sending other Bones to Mr. Steptoe.
        
       